Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: distance adjustment apparatus in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Applicant has modified Figure 4a to indicate movable connection between the pendulum arms 52, 54, and both the chassis and the track support beam. However, applicant’s original disclosure does not support an embodiment that includes slidable connections between both pendulum arms and both the chassis and the track support. Figure 4a also appears to indicate that slidable connections are a feature that is combined with the crank throw configuration 28 of the arm 54, which was not suggested by applicant’s original disclosure.  Therefore, the amended drawings appear to include new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-10, applicant claims a “distance adjustment apparatus” for allowing distance change within the suspension, thereby applicant has invoked 35 USC 112(f).  To properly invoke 112(f), applicant’s disclosure must provide a clear definition of what structure corresponds to the claimed distance adjustment means.  However, applicant’s detailed disclosure describes one complete embodiment of adjustment means (the embodiment of Figures 3a-3b) and states that embodiments were chosen and described to best explain the principles of the invention and its practical applications and that various embodiments with various modifications are possible (last paragraph of specification).  Also, the structure of a sliding embodiment of the adjustment means is not described.  Therefore, it is not clear what structure is specifically required to meet the means plus function limitation in applicant’s claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Roemer (USPN 4,057,916) in view of Aaen (USPN 3,945,451).
Regarding claim 1, Roemer teaches a tracked vehicle (Figure 1) comprising a vehicle body 10, 16, a track assembly 14 and a suspension device (24, 26, 30, 40, 42) for suspension of said track assembly to said vehicle body of said tracked vehicle.  The track assembly comprises a track support beam 26, a plurality of road wheels (support wheels 24’ and rollers mounted to the bottom of the beam 26, as seen in Figure 1), at least one drive wheel 24, and an endless track 14.  The track support beam 26 is arranged to support said at least one drive wheel 24 and a plurality of road wheels, described above.  The endless track is disposed around said at least one drive wheel 24 and plurality of road wheels.  The suspension device comprises two pendulum arms 30, 42, which at one end are rotatably attached to a respective fastening point in said vehicle body 10 and at the other end are rotatably attached to a respective fastening point in the track support beam 26 of said track assembly (as seen in Figure 1 and described in col. 2, lines 25-54).  Said suspension device comprises distance adjustment means (pin and slot connection) arranged to allow one or more of: a distance change between said two fastening points in the track support beam of said track assembly  a distance change between the two fastening points in the vehicle body and a distance change between the fastening point in the vehicle body and the fastening point in the track support beam  of said track assembly of at least one of the pendulum arms (the distance adjustment is between fastening points of the arm 42/48 on the body and on the beam), so as to allow a tilting movement of the track assembly, including said at least one drive wheel  and plurality of road wheels relative to the vehicle body in a plane extending in the longitudinal direction of said track assembly essentially orthogonal to the transversal extension of said track assembly.
Roemer teaches a slide configuration (pin in clot configuration 42) but it changes the distance between fastening points on one of the pendulum arms, not the distance between fastening points on the vehicle body or track assembly.
Aaen teaches a track suspension configuration having a pair of pendulum arms 41, 31.  One arm 31 has one end pivotally connected to the chassis 13 and a second end slidably connected to a track suspension beam (see Figure 1; col. 2, lines 40-57).  Aaen shows the lower end of the pendulum arm 31 to be slidable on the track assembly.  It also teaches, in col. 2, lines 60-64, that the arm could be pivotally connected to the rack assembly at its lower end with its upper end slidably connected to the chassis 13.  Aaen teaches that both the these sliding connections can be use as alternatives to a means for adjusting the effective length of the pendulum arm (a telescopic pendulum arm).
It would have been obvious to one of ordinary skill in the art modify Roemer to have a sliding connection between a pendulum arm and either the chassis or the track frame, rather than the pin in slot configuration, in view of the teaching of Aaen, in order to accomplish substantially the same result in substantially the same way with a connecting means that is economical to construct and provides reliable service over a long and useful life.
Regarding claims 5 and 7, the suspension device further comprises a suspension configuration for damping the movement of the track assembly relative to the vehicle body and/or for controlling the position of the track assembly relative to the vehicle body (hydraulic cylinder 40 controls the position of the track relative to the vehicle body, see col. 2, lines 40-45).  
Regarding claim 6, the suspension configuration 40 is arranged between the vehicle body 10 and at least one of said two pendulum arms 24 for damping the movement of said at least one pendulum arm and/or controlling the position of said at least one pendulum arm in said plane (hydraulic cylinder 40 controls the position of the arm 30).  
Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Roemer and Aaen as applied to claims 1 and 5-7 above, and further in view of Hellholm (WO2014/182235).
The combination lacks an articulated forestry vehicle.
Regarding claims 8, Hellholm teaches an articulated vehicle, a forestry vehicle or forwarder (p. 11, lines 8-9), comprising a first vehicle unit 11 and a second vehicle unit 12 pivotably connected to the first vehicle unit via an articulation joint (see p. 10, lines 6-8), each of said vehicle units comprising a vehicle body 30 and two track assemblies 20 (see Figure 1) connected to respective sides of said vehicle body by means of a suspension device.  The suspension device comprises a track support beam, road wheels, a drive wheel and an endless track disposed around the drive wheel and road wheels.  The suspension device allows tilting movement of the track assembly, including the drive wheel and road wheels, relative to the vehicle body.  Hellholm lacks pendulum arms pivotally mounted to the body and track assembly having a distance adjustment means.
It would have been obvious to provide the suspension device of the combination of Roemer and Aaen on an articulated forestry vehicle of the type taught by Hellholm, in order to stabilize the connection between the body and track assembly of an articulated vehicle while allowing the track assembly to move vertically and pivot within the longitudinal plane of the vehicle.
Regarding claims 9 and 10, Hellholm teaches that the tracked vehicle is a forestry vehicle, specifically, a forwarder (p. 11, lines 8-9).
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1, 2, and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Aaen lacks a distance adjustment apparatus that comprises a slide configuration in connection to at lest one of the fastening portion in the track assembly for allowing the distance to change between two fastening points in the track assembly or the vehicle body.  The examiner disagrees.  Aaen teaches an arm 31 that is pivotably connected to the chassis 13 at one end and floatably connected to the track suspension assembly 21 at its opposite end (col. 2, line 40-62).  The floating end is “slidable lengthwise” relative to the track suspension assembly to change the distance between the lower end 33 of the arm 31 and the lower end of a second pendulum arm 41.  Applicant suggests that Aaen is describing a longitudinal sliding between elements 31 and 33 of the pendulum arm, no a sliding connection between the arm 31 and the track suspension.  The examiner disagrees.  Aaen specifically teaches a slidable connection between the arm 31 and the track suspension assembly or track support 21 that forms a loop within the track 25.  It also distinguishes this structure from a telescoping arm 31, in col. 2, lines 62-65, which it teaches that the sliding configuration is a telescoping arm 31.  Therefore, Aaen is believed to teach providing a sliding connection between the pendulum arm and track support, as discussed above and the rejection is being maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611